                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                                   Miami Division

                             Case Number: 19-23584-CIV-MORENO

 CAUDREY MACK,

                Plaintiff,
 vs.

 UNITED STATES OF AMERICA,

                Defendant.
_________________________________________/

          ORDER ADOPTING MAGISTRATE JUDGE REID’S REPORT AND
           RECOMMENDATION AND DENYING MOTION TO VACATE

       THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

Judge, for a Report and Recommendation on pro se Petitioner’s Motion to Vacate made pursuant

to 28 U.S.C. § 2255, filed on August 27, 2019. The Magistrate Judge filed a Report and

Recommendation (D.E. 11) on March 23, 2020. The Court has reviewed the entire file and record.

The Court has made a de novo review of the issues that the objections to the Report and

Recommendation present, and being otherwise fully advised in the premises, it is

       ADJUDGED that Magistrate Judge Reid’s Report and Recommendation is AFFIRMED

and ADOPTED. Accordingly, the Motion to Vacate is DENIED. Petitioner originally pled guilty

to two counts: (1) Hobbs Act robbery under 18 U.S.C. § 1951(a) and (2) brandishing a firearm in

furtherance of a crime of violence under 18 U.S.C. § 924(c)(1)(A)(iii) in connection with the

robbery. Petitioner now argues in his motion and objections that both convictions are

unconstitutional in light of United States v. Davis,139 S. Ct. 2319 (2019), which invalidated the

residual clause of section 18 U.S.C. § 923(c)(3)(B). The problem with Petitioner’s first argument
seeking to overturn his first conviction is that his Hobbs Act robbery conviction is a crime of

violence under the elements clause of section 924(c)(3)(A), as opposed to the now invalid residual

clause of 924(c)(3)(B). See United States v. St. Hubert, 909 F.3d 335, 345 (11th Cir. 2018). As

for Petitioner’s second argument that his second conviction is invalid, it similarly fails as

brandishing a firearm (an attempted use or threatened use of force) is also a crime of violence

under the elements clause. See In re Fleur, 824 F.3d 1337, 1341-42 (11th Cir. 2016).

       Consistent with the Report and Recommendation, it is further

       ADJUDGED that no certificate of appealability issue.

       DONE AND ORDERED in Chambers at Miami, Florida, this 8th of April 2020.




                                     _____________________________________
                                           FEDERICO A. MORENO
                                           UNITED STATES DISTRICT JUDGE

Copies furnished to:

United States Magistrate Judge Lisette M. Reid

Counsel of Record

Caudrey Mack
16476-104
Coleman Medium
Federal Correctional Institution
Inmate Mail/Parcels
Post Office Box 1032
Coleman, FL 33521
PRO SE




                                                 2
